Citation Nr: 1720327	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The matter was previously remanded in a February 2016 Board decision for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action.

As noted in the February 2016 Board remand, the Veteran's original VA Form 9 is missing from the record.  A memorandum dated December 15, 2014, requesting a copy of the VA Form 9, was sent to the Veteran's representative.  Unfortunately, the Veteran's representative did not have a copy.  Nonetheless, the Veterans Appeals Control Locator System lists the receipt of the VA Form 9 as October 26, 2012, which was within 60 days of the mailing of the Statement of the Case (SOC) in August 2012.  The RO has also indicated this date in documents certifying the appeal to the Board.  Therefore, although a VA Form 9 stamped as received on that date is not found in the claims file, the Board concludes that one was received by VA and that the appeal is properly before the Board.

In August 2015, the Veteran and his spouse testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2.  The Veteran's tinnitus did not originate during active service or within a year of service discharge, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in November 2010.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in June 2011 and an addendum VA opinion in May 2016.

The Board has reviewed the June 2011 VA examination report and finds it when taken in conjunction with the May 2016 addendum VA opinion is adequate to adjudicate the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss & Tinnitus

The Veteran asserts he has bilateral hearing loss and tinnitus as a result of noise exposure during active service from traveling in a personnel carrier and military maneuver vehicles and being in mechanic-diesel areas where there were noise from fueling and repairs.  

Factual Background

Service treatment records (STRs) include audiometric testing during service including both the enlistment and separation examinations.  The enlistment examination noted the Veteran's indication that he did not have or never had hearing loss, noted that on clinical evaluation, the Veteran's ears were normal and noted the following audiometric testing results in April 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

A March 6, 1979 separation examination noted the Veteran's indication that he did not have or never had hearing loss, noted that on clinical evaluation, the Veteran's ears were normal and noted the following audiometric testing results:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
0
LEFT
15
10
0
0
0

A March 15, 1979 hearing evaluation noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
5
15
15
LEFT
30
20
10
15
15

In a July 2010 VA treatment record, the Veteran reported constant high pitch ringing in both of his ears for many years and that family members had complained of the Veteran's television watching was too loud.  The record noted the Veteran's occupational noise exposure from manufacturing speakers for five years and from steel planting forging for four months.  The record noted the Veteran worked many years in plant/manufacturing.  The record also noted the Veteran's recreational noise exposure of live bands for many years.  The record noted the Veteran was positive for tinnitus and had sensorineural hearing loss.

A subsequent July 2010 VA treatment record noted the Veteran had severe nonpulsatile tinnitus secondary to his sensorineural hearing loss.  

The Veteran underwent a VA examination in June 2011.  The Veteran reported bilateral hearing loss and constant high-pitched ringing tinnitus in both ears.  The Veteran attributed his hearing loss to noise exposure during his three year military service.  The Veteran reported that his military occupational specialty (MOS) was "76Y - Supply -S4."  He reported that he was stationed in Germany for his military service and reported a history of noise exposure from traveling in a personnel carrier and being in mechanic-diesel areas where there were noise from fueling and repairs.  The Veteran also reported he experienced noise exposure from traveling in military maneuver vehicles that were "metal boxes."  He reported that hearing protection was not provided or issued and that only the drivers given hearing protection.  The Veteran reported he had difficulties hearing his family and that he turned the television up loud.  The Veteran reported that he was issued a pair of hearing aids by the VA which had helped him tremendously.  The Veteran reported that after his military service he worked in managerial jobs for various companies, to include Alvarado Manufacturing, GM, Koch Kilter, PTS, and Home Depot.  He reported his work environments were indoor and hearing protection was not required by his previous employers.  The Veteran reported he had been working since 1979 to the time of examination.  The Veteran denied a recreational history of hunting, firearm use, operation of motorized vehicles, and operation of power tools.  The Veteran denied ear infection, ear surgery, physical trauma to his ears, and family history of hearing loss.  Regarding tinnitus, the Veteran reported that his tinnitus was constant and did not stop and that it interfered with his ability to fall asleep.  He reported that he was uncertain of initial onset and reported the use of his hearing aids made it better.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
60
LEFT
15
20
45
55
60

The speech recognition scores were 96 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

The June 2011 VA examiner provided an etiology opinion wherein she cited to a study comparing the prevalence and degree of hearing loss among male veterans and non-veterans aged 49 to 92 years.  The authors of that study found that veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss is likely to increase or worsen with age.  The examiner stated that it would therefore be difficult to attribute the Veteran's current hearing impairment solely to the Veteran's claimed noise exposure without considering other factors affecting hearing loss, such as "aging, various health issues and history of noise exposure from occupational and recreational activities 32 years after his military service."  The examiner additionally noted the following: the Veteran's enlistment audiogram indicating hearing to be within normal limits from 500 Hertz to 6000 Hertz for both ears; the Veteran's last in-service audiogram showing hearing to be within normal limits from 1000 Hertz to 6000 Hertz, with the exception of a mild loss at 500 Hertz for both ears; comparisons of available in-service audiograms with the enlistment audiogram, showing no significant threshold shifts in the high frequencies; and the Veteran not seeking help for his hearing difficulties until 2010, over 31 years after his military service.  The examiner then opined that based upon available information from the Veteran's claims folder and the study mentioned above, "the etiology of [the Veteran's] current hearing loss due to noise exposure during his military service cannot be established or ruled out."  However, the examiner followed that statement with the following: "[The Veteran's] claim of hearing loss is not due to noise exposure during his military service."  

As to the etiology of the Veteran's tinnitus, the examiner opined the tinnitus was at least as likely as not secondary to the presence of a measurable hearing loss.  The examiner found that if the etiology of hearing loss was service related, the etiology of tinnitus was at least as likely as not related to noise exposure during military service.  The examiner noted, however, that the military medical records in the claims file provided did not indicate complaint or treatment of tinnitus and, thus, opined that the etiology of Veteran's current complaint tinnitus was not due to noise exposure during his military service.  

In an August 2015 Board hearing, the Veteran stated that he did not remember when he started having hearing loss.  He indicated that due to an accident, he had forgotten a lot of stuff.  The Veteran stated that as a sergeant in the 8th Infantry Division, S4, his unit oversaw all the petroleum and the area where all the mechanics and personnel and tanks were.  The Veteran indicated that he attended a few different military maneuvers that included firing with tanks and personnel carriers.  The Veteran indicated that he received treatment at the VA and was provided some hearing aids which helped with his tinnitus.  The Veteran reported that if he did not have his hearing aids on, he could not hear.  The Veteran reported that he could not sleep due to the constant ringing in his ears.  The Veteran's wife indicated that the Veteran had hearing issues since she first married him sometime in 1985 or 1986 but that he did not take address those issues since he was too busy working and taking care of the family.  The Veteran indicated that he did not have hearing protection during active service.  The Veteran also indicated that during one of the maneuvers that his ear was ringing and that he had noticed the ringing since then.  The Veteran reported that it was not as loud during active service but that the ringing in his ears got louder over time.  The Veteran also indicated that a VA doctor in approximately 2010 may have suggested his hearing loss or tinnitus was related to active service.  The Veteran denied any recreational noise exposure such as hunting or motorcycle riding.  He also indicated that his jobs post-service were not types of employment to expect loud noise exposure.  

In a May 2016 VA addendum opinion, the same examiner from the June 2011 VA examination addressed the March 15, 1979 audiogram indicating hearing loss at 500 Hertz and the current VA audiograms demonstrating improved hearing acuity at 500 Hertz.  The examiner found that the etiology of the shift in threshold at 500 Hertz for both ears in March 1979 could not be determined without speculation.  The examiner noted, however, that this shift was considered a temporary threshold shift since nine days prior, the March 6, 19179 separation examination noted hearing at 500Hz for both ears were within normal limits.  The examiner also noted that a July 8, 2010 VA audiogram indicated normal hearing at 500Hz for both ears.  

The examiner opined that the Veteran's bilateral hearing loss and subjective tinnitus were less likely as not due to his history of noise exposure during active service.  The examiner also clarified this was her opinion in the June 2011 VA examination.  In the rationale, the examiner referred to OSHA's guideline definition of standard threshold shift which is a change in hearing threshold relative to the baseline audiogram of an average of 10 decibels or more at 2000, 3000, and 4000 Hertz in either ear.  The examiner noted that the military audiometers in March 6, 1979 and March 15, 1979 did not show a standard threshold shift as defined by OSHA.  The examiner rationale was also based on a review of the military service records which were silent for hearing loss, tinnitus, and noise injury and that there was no combat history.


Analysis

I. Hearing Loss

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the STRs do not reveal any complaints of, or treatment for, hearing loss, and the Veteran denied ear trouble or hearing loss on both his entrance and separation examinations.  The Board acknowledges the March 15, 1979 audiogram that showed hearing loss in the left ear at 500 Hertz.  However, the May 2016 VA examiner concluded that this was a temporary threshold shift.  The Board reiterates that except for this March 15, 1979 audiogram, to include audiogram results nine days prior to the March 15, 1979 results, post-service audiogram results show that the Veteran's hearing in both ears at 500 Hertz within normal limits.  As such, the Board finds the March 15, 1979 audiogram results an outlier and not a showing of a permanent and chronic condition, and ultimately is not reflective of the nature of the Veteran's hearing condition at the time.  

The Veteran also has not specifically indicated that his bilateral hearing loss began in service and has continued since.  In any event, the Board finds his account of acoustic trauma in service to be inconsistent with his official duties and to otherwise lack credibility.  The Board further finds his account to lack credibility giving the evolving nature of his reported noise exposure history.  Specifically, in July 2010, while being treated (and not concerned with his claim), the Veteran reported a significant post-service history of both occupational and recreational noise exposure.  He reported years of exposure to occupational noise from manufacturing speakers and from steel plant forging, and recreational exposure from live bands for many years.  By June 2011, in connection with his claim seeking service connection, he denied any significant occupational noise exposure, instead reporting that he worked indoors in managerial positions; he did not report any recreational noise exposure, and denied specific forms of recreational noise exposure.  During his hearing before the undersigned, the Veteran again denied any post-service history of occupational or recreational noise exposure.  The Board accords greater evidentiary value to his report to clinicians made for treatment purposes, than his reports made for the purposes of attempting to obtain VA compensation benefits, and points out that the accounts given to his clinicians versus VA examiners differ markedly.  

The Board acknowledges the belief of the Veteran's spouse that she noticed the Veteran's issues with hearing since 1985 or 1986.  That timeframe, however, is still over five years after the Veteran separated from active service.  As such, her statements do not support a finding that the Veteran's current bilateral hearing loss began in service or within one year thereof.  The Board acknowledges the Veteran's assertion that his hearing loss is related to service-related acoustic trauma.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board notes that the Veteran can competently report the onset and continuity of hearing loss symptoms, and even if the Board were to interpret the Veteran's statements that his hearing loss has continued since service, an actual diagnosis of sensorineural hearing loss nevertheless requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record, specifically the June 2011 VA examination report when taken in conjunction with the subsequent May 2016 VA addendum opinion and clarification.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale in forming her negative opinion.  There is no medical evidence to the contrary.  The Board notes the Veteran's vague assertions in the August 2015 Board hearing of a possible medical opinion in support of his claim.  However, a review of the file shows the Veteran has not submitted any probative medical evidence or opinion relating his current hearing loss to his military service.  Without the opinion to review and determine the soundness of the purported conclusion, the Board can not afford any evidentiary weight to the Veteran's recollection of a positive medical opinion.

Thus, after reviewing the evidence of record the Board finds that the bilateral hearing loss did not originate in service or until years thereafter, and that there is no causal connection between the current bilateral hearing loss disability and service.  The Board does not find the Veteran's account of significant noise exposure in service to be credible, and finds that his account of post-service noise exposure made to VA examiners and to VA adjudicators in connection with the instant appeal to also lack credibility.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


II. Tinnitus

The Veteran has asserted that noise exposure in-service caused his current tinnitus, which results in ringing in his ears.  The Veteran was diagnosed with tinnitus in a July 2010 VA treatment record.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  The Board again finds that the Veteran's account of noise exposure in service, and the relative absence of noise exposure since service, to lack credibility.  In addition, weighing against the claim is the VA examiner's opinion that the Veteran's tinnitus was less likely as not due to a history of noise exposure during active service.  The May 2016 VA examiner supported this conclusion with a rationale based on the evidence that the there was no standard threshold shift during active service as defined by OSHA to indicate hearing damage, the military service records were silent for hearing loss, tinnitus, and noise injury, and there was no combat history.  The Board reiterates that the STRs are silent for any complaints related to tinnitus.  Specifically, the Veteran's March 1979 separation examination noted there was no hearing loss and the complaint of "ear, nose, or throat trouble" was related to an uncorrected deviated septum, not to any ear issue.  The Board also notes that the Veteran had complained of leg cramps during the separation examination, thus indicating the Veteran's willingness to notate health related issues during active service, to include any ear or hearing related complaints such as tinnitus.  

Moreover, as noted above, the Veteran had an opportunity to provide additional information or evidence, apart from his own statements, that links the Veteran's tinnitus to active service.  There is no indication of available, pertinent outstanding evidence.  Furthermore, the Veteran has presented inconsistent statements regarding the onset of his tinnitus.  In an April 2010 VA treatment record, the Veteran reported experiencing ringing in his ears for eight months.  In a June 2010 VA treatment record, the Veteran complained of intermittent ringing in his right ear for nine to ten months.  In the June 2011 VA examination, the Veteran stated that he was uncertain of the initial onset of his current tinnitus.  Then, in the August 2015 Board hearing, the Veteran reported that his tinnitus began during and continued since service.  Due to the inconsistency in the evolving statements concerning the onset of tinnitus, the Board affords the Veteran's statements no probative value, and finds that they do not support a finding of continuity of symptomatology since service.  

Thus, the only evidence of record relating the Veteran's current tinnitus to his military service is his own lay statement during the August 2015 Board hearing.  However, the Board has found the Veteran's statements have no probative value due to their inconsistency.  Additionally, while the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding tinnitus as that requires specialized training.  To the extent that a continuity of symptomatology is contended, the Board finds that the Veteran's April 2010 and June 2010 reports of having ringing in his ears for less than a year and then the June 2011 report that he was uncertain of the initial onset of his tinnitus outweighs any such contention.  In addition, as noted above, the Veteran has not submitted any competent evidence linking tinnitus to service, aside from his own assertions of experiencing acoustic trauma and his statements lack probative value to establish a nexus relationship between the currently diagnosed tinnitus and the Veteran's military service. 

Accordingly, the Board concludes that the probative evidence of record does not support the claim of entitlement to service connection for tinnitus on a direct basis.  Moreover, because there is no evidence that the Veteran developed tinnitus to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


